               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
United States of America,           )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 12-00319 ACK-KSC
                                    )
Ronald B. Staton; Brenda L.         )
Staton; Navy Federal Credit         )
Union; Capstead Mortgage            )
Corporation; State of Hawaii        )
                                    )
               Respondent.          )
___________________________________)

  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION

          Findings and Recommendation having been filed and

served on all parties on September 27, 2018, and no objections

having been filed by any party,

          IT IS HEREBY ORDERED AND AJUDGED that, pursuant to

Title 28 U.S.C. 636(b)(1)(C) and Local rule 74.2, the “Findings

and Recommendation Denying in Part and Granting in Part

Defendants Navy Federal Credit Union and Capstead Mortgage

Corporation’s Motion for Attorneys’ Fees and Costs” are adopted

as the opinion and order of this Court.




                                  1
            IT IS SO ORDERED.

            DATED:   Honolulu, Hawaii, October 18, 2018.




                                 ________________________________
                                 Alan C. Kay
                                 Sr. United States District Judge




United States v. Staton, Civ. No. 12-00319 ACK-KSC, Order Adopting Magistrate
Judge’s Findings and Recommendation.




                                      2
